                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Christopher Cremeans

      v.
                                              Case No. 17-cv-572-SM
NH Department of Corrections,
Commissioner, et al




                                  ORDER


      No objection having been filed, I herewith approve the

Endorsed Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 9, 2019 for the reasons set forth

therein.    “‘[O]nly those issues fairly raised by the objections

to the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).



                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

Date: January 31, 2019

cc:   Christopher Cremeans, pro se
      Scott Edward Sakowski, Esq.
